POROUS FILM, SEPARATOR FOR SECONDARY BATTERIES, AND SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 9-15 are pending, wherein claims 9 has been amended. Claims 9-15 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 20110143185 A1, hereafter Nishikawa).
Regarding claim 9, Nishikawa teaches a porous film (“porous composite membrane”, see at least Abstract) comprising 1) a porous base (“substrate”, see at least Abstract), and 2) a porous layer (“a heat-resistant porous layer”, see at least Abstract) containing inorganic particles (“inorganic filler”, see at least [0060]) and a heat resistant resin (“a heat-resistant resin”, see at least [0056]) on at least one side of the porous base (“on at least one surface of the substrate”, see Abstract).
Nishikawa teaches the heat-resistant resin may be, for example, aromatic polyamide ([0057]), which is the same as disclosed in the instant invention. According to the instant invention ([0014], [0015]), polyamide has the properties such as “having a melting point of 200 [Symbol font/0xB0]C or more” or “having no melting point”.
According to the instant invention, the limitation “a degree of area heat shrinkage at 140 [Symbol font/0xB0]C is 25% or less, [and] a variation in light transmittance at a wavelength of 800 nm measured every 5 meters in a length direction of the porous film is 15% or less” is considered properties or characteristics of the porous film as claimed. Since Nishikawa teaches all the claimed features of the porous film, the above-mentioned properties or characteristics are necessarily present. This is because:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). See MPEP § 2112.01.

The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be present in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).


For the same reason, the limitation “a logarithmic viscosity ([Symbol font/0x68] inh) is 2.0 dl/g or more and 7.0 dl/g or less” is considered a property or characteristic of the heat resistant resin as claimed, and is necessarily present, since Nishikawa teaches the same heat resistant resin as claimed.
Regarding claim 10, Nishikawa teaches the porous film as set forth in claim 9. The claimed limitation “the porous layer contributes 30 gram force or more to a puncture strength of the porous film” is considered a property of the porous film. Since Nishikawa teaches all the claimed features of the porous film, the said property is necessarily. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Regarding claim 11, Nishikawa teaches the porous film as set forth in claim 9, and further teaches the inorganic particles may be 85 mass% of the total of the heat resistant resin and the inorganic particles (See [0215]) based on a total of 100 mass% of the porous layer.
Regarding claim 12, Nishikawa teaches the porous film as set forth in claim 9, wherein a sum of a thickness of the porous layer on both sides of the porous film may be 5.6 µm (Table 6).
Regarding claim 13, Nishikawa teaches the porous film as set forth in claim 9, the limitation “a difference between a shutdown temperature and a meltdown temperature is 70 [Symbol font/0xB0]C or more” is considered a property or characteristic of the porous film as claimed. Since Nishikawa teaches all the claimed features of the porous film, the said property or characteristic is necessarily present. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be necessarily present.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent or present in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 14, Nishikawa teaches a secondary battery separator comprising the porous film as set forth in claim 9 (See Title and Abstract).
Regarding claim 15, Nishikawa teaches a secondary battery separator comprising the porous film as set forth in claim 14 (See Title and Abstract).

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
1) Applicant’s main arguments are:
“The Applicant respectfully submits that those skilled in the art well know that the characteristics of a porous film are not only dependent on the components used to make that film, but also the method used to produce that film …”.
In response:
Applicant pointed out the difference of methods to make the porous film between the instant invention and the Nishikawa, however, it has been well-settled that the determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In the instant case, Applicant does not provide any evidences to establish an unobvious difference between the claimed porous film and that of Nishikawa. As such, the rejection is proper, and further the claimed properties and characteristics are necessarily present since the product is the same.
2) In response to the argument with respect to “… completely different, particularly with respect to the aspect of creating the claimed light transmittance variation, which is not even recognized by Nishikawa …”, it is respectfully noted that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Exparte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, even though Nishikawa does not expressly disclose/recognize the property associated with “the claimed light transmittance variation”, the property is necessarily present since the porous film is the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727